Dismissed and Memorandum Opinion filed December 8, 2005








Dismissed and Memorandum Opinion filed December 8,
2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00813-CV
____________
 
RUTHERFORD COLVIN, JR.,
Appellant
 
V.
 
REGINA FAYE MCWILLIAMS,
Appellee
 

 
On Appeal from the
245th District Court
Harris County,
Texas
Trial Court Cause No.
97-27351
 

 
M E M O R A N D U M   O P I N I O N
This is an attempted appeal from an order purportedly signed
December 4, 2003. The Harris County District Clerk has informed the clerk of
this court the order being appealed has not been rendered and no order was
signed on December 4, 2003. Accordingly, the record before this court contains
no appealable order. 
On October 26, 2005, notification was transmitted to all
parties of this Court=s intent to dismiss the appeal for want of jurisdiction.  See Tex.
R. App. P. 42.3(a).  Appellant
filed no response.




Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed December 8, 2005.
Panel consists of Justices Fowler,
Edelman, and Guzman.